                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Fredrick DeWayne Hines,                                     Civ. No. 18-3250 (ECT/BRT)

                       Plaintiff,

 v.                                                              ORDER

 State of Minnesota, et al.,

                       Defendants.



      On November 26, 2018, Plaintiff Fredrick DeWayne Hines filed a Complaint in

this matter (Doc. No. 1), and on January 3, 2019, the Court granted Plaintiff’s

application for leave to proceed in forma pauperis (Doc. No. 3). Since then, the

Defendants in this matter have filed multiple motions to dismiss, four of which—all

filed in April 2019—are still outstanding. (See Doc. Nos. 66, 73, 81, 88.) Plaintiff has

not responded to these motions. (See Doc. Nos. 100, 101.) On September 6, 2019,

Plaintiff filed a discovery request. (Doc. No. 116, Pl.’s First Request.) In response, on

September 13, 2019, the State Defendants filed a Motion for Protective Order Staying

Discovery (Doc. No. 119) requesting that the Court stay any and all discovery until the

State Defendants’ pending Motion to Dismiss (Doc No. 88) is decided by the Court.

Defendants Shane E. Wernsing and James Clint Zuleger joined in the request for a stay.

(Doc. Nos. 124, 130.) As of the date of this Order, Plaintiff has not objected to the stay

requests.
      Based on the file, and all the records and submissions therein, the Court finds

Defendants’ motions to stay discovery reasonable and supported by good cause.

Accordingly, IT IS HEREBY ORDERED that:

      1.     Defendants’ Motions to Stay Discovery (Doc. Nos. 119, 124, 130), are

GRANTED; and

      2.     Discovery as to all Defendants in this matter is hereby stayed, and shall

remain stayed, pending a decision of the District Court on Defendants’ pending

dispositive motions.




 Dated: September 24, 2019.                     s/ Becky R. Thorson
                                                BECKY R. THORSON
                                                United States Magistrate Judge




                                            2
